AFFIRM as Modified; Opinion Filed March 4, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00321-CR

                                HONGOLI PAN, Appellant
                                                V.
                           THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Collin County, Texas
                            Trial Court Cause No. 004-86330-2012

                               MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Moseley

       A jury convicted Hongoli Pan of criminal trespass and the trial court assessed punishment

at 180 days in jail, probated for two years, based on an agreement between the parties. Pan

raises two issues on appeal: (1) he was denied due process when he was cited for trespass only an

hour after the written warning was issued; and (2) the evidence was insufficient to prove the

elements of the offense. The State brings a cross-point requesting the judgment be modified to

delete an order to pay court appointed attorney’s fees. The background of the case and the

evidence adduced at trial are well known to the parties; thus, we do not recite them here in detail.

Because all dispositive issues are settled in law, we issue this memorandum opinion. TEX. R.

APP. P. 47.2(a), 47.4. We modify the trial court’s judgment to delete the order to pay court
appointed attorney’s fees and affirm the judgment as modified.

         Defendant is a graduate student at the University of Texas at Dallas. The complaining

witness, Kendra Boyd, worked at the University library. In the fall of 2011, Boyd noticed

defendant staring at her and following her around the library. Boyd became concerned and, in

December 2011 or early January 2012, she called the campus police to report defendant’s

behavior.

         Afterwards, a police officer told defendant in Boyd’s presence to stay away from Boyd.

Boyd, her supervisor, and her boyfriend also told defendant to stop following her and to stay

away from her, but defendant continued to stand near Boyd when she was at the library and

follow her. By July 2012, defendant was following Boyd four or five days a week and she was

scared. She called campus police again to report the incidents.

         Lieutenant Kenneth McKenzie, Jr. began investigating the complaint. He informed the

Dean of Students office that a criminal trespass citation would be issued if necessary. On Friday,

July 27, 2012, around 11:00 a.m., McKenzie went to the library to tell Boyd about the

investigation. Boyd told him defendant was in the library and had been following her that day.

         McKenzie and Officer Mike Raines found defendant inside the library and escorted him

outside. They gave him an oral and written trespass warning regarding the library. The warning

stated that if defendant returned to the library on any future date without approved official

business he could be arrested. 1 McKenzie explained the approval had to come from the chief of

police and the warning was effective immediately.                    Defendant discussed the warning and

attempted to return to the library, but McKenzie stopped him. Defendant eventually signed the
         1
           The preprinted portion of the warning states in part: “By my signature below, I understand that if I
remain, or return, to the UT Dallas campus on any future date without approved official business, I could be arrested
and charged with Criminal Trespass . . ..” Below this, the form is filled in indicating the warning applies only to the
library between 6:00 a.m. and 6:00 p.m., Monday through Friday.




                                                         –2–
written warning and indicated he understood he was not to come back to the library. McKenzie

also told defendant he had a meeting that afternoon with the Dean of Students for a disciplinary

action.

          Defendant then went to the student government office and spoke to the receptionist,

Pierre Mandane, about the warning. Mandane told him the warning was an official document

from the police and he should not go back to the library. Defendant tried to locate the Dean of

Students to discuss the warning, but was told the Dean had left for the weekend. After that,

defendant returned to the library trying to locate McKenzie and Raines to discuss the warning.

He did not see the officers when he arrived at the library, so he entered the library and attempted

to call the police from the lobby although he possessed his own cell phone at the time.

          Boyd called police about 12:15 p.m. to tell them defendant was back inside the library.

McKenzie had a patrol unit dispatched to the library.                     Officer Kristina Herrmann found

defendant inside the library. She testified he was there without the effective consent of herself

and campus police, who had a greater right to possession of the library than defendant.

McKenzie arrived a short time later, confirmed that defendant had been inside the library, and

instructed Herrmann to arrest defendant for criminal trespass.

          In his first issue, defendant contends he was denied due process. He claims the trespass

warning was improper and he was not given an opportunity to be heard. 2




          2
              In full, his issue states:
          Was Appellant denied Constitutional Due Process of Law when a University of Texas at Dallas
          Policeman issued Appellant a citation a mere one hour after issuing Appellant a written warning
          when the warning was to become effective on a “later date,” the warning proscribed Appellant
          from entering the University library except to conduct “approved official business” but failed to
          explain to Appellant the constraints of this term or warning at large, and the Appellant was never
          offered an opportunity to be heard prior to the deprivation of his rights?




                                                        –3–
       A procedural due process analysis is two-tiered. First, we must determine whether the

complaining party has a protected liberty or property interest. See Ex parte Montgomery, 894
S.W.2d 324, 327 (Tex. Crim. App. 1995); Anthony v. State, 209 S.W.3d 296, 304 (Tex. App.—

Texarkana 2006, no pet.) (citing Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59 (1999);

Mathews v. Eldridge, 424 U.S. 319, 332 (1976)). And, if so, whether sufficient procedural

safeguards are employed to assure the deprivation is not arbitrary. Montgomery, 894 S.W.2d at

327; Univ. of Texas Med. Sch. at Houston v. Than, 901 S.W.2d 926, 929 (Tex. 1995) (citing

Logan v. Zimmerman Brush Co., 455 U.S. 422, 428 (1982); Board of Regents of State Colleges

v. Roth, 408 U.S. 564, 569–70 (1972)).

       Citing University of Texas Medical School at Houston v. Than, 901 S.W.2d 926 (Tex.

1995), defendant argues he has a liberty interest in the pursuit of his education that must be

afforded due process.   In Than, a medical student was dismissed, following a hearing, from

medical school for academic dishonesty. Id. at 928–29. The supreme court determined that a

medical student charged with academic dishonesty faces serious damage to his reputation and

also the loss of his chosen profession. Id. at 930. The court concluded the student had a

constitutionally protected liberty interest in his graduate education that must be afforded

procedural due process. Id.

       In this case, however, the record does not show how the warning impaired defendant’s

pursuit of his education. Defendant was not expelled from the university. He was merely

warned that entering the library between the hours of 6:00 a.m. and 6:00 p.m. Monday through

Friday was forbidden. Defendant was not prevented from using the library at other times or

prevented from attending any of his classes. Defendant’s interest in his graduate education was




                                             –4–
not implicated by the trespass warning. Thus, the liberty interest recognized in Than was not

infringed upon in this case.

       The record does not show defendant had a protected liberty interest in entering the library

between 6:00 a.m. and 6:00 p.m. Monday through Friday. Thus, his procedural due process

claim fails. We overrule defendant’s first issue.

       Defendant’s second issue challenges the legal sufficiency of the evidence to support the

conviction. He also asserts the trial court should have instructed the jury to consider whether

defendant entered the library on official business.

       We apply the appropriate legal sufficiency standard of review. See Jackson v. Virginia,

443 U.S. 307, 319 (1979); Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011), cert.

denied, 132 S. Ct. 1763 (U.S. 2012). In a legal sufficiency review, “we view all of the evidence

in the light most favorable to the verdict to determine whether any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Adames, 353
S.W.3d at 860. This standard “recognizes the trier of fact’s role as the sole judge of the weight

and credibility of the evidence after drawing reasonable inferences from the evidence.” Id. We

measure the sufficiency of the evidence by the elements of the offense as defined by a

hypothetically correct jury charge. See id. (citing Malik v. State, 953 S.W.2d 234, 240 (Tex.

Crim. App. 1997)).

       A person commits an offense if the person enters or remains on or in property of another

without effective consent and the person (1) had notice that the entry was forbidden; or (2)

received notice to depart but failed to do so. TEX. PENAL CODE ANN. § 30.05(a). Notice is

defined as an oral or written communication by the owner or someone with apparent authority to

act for the owner. Id. § 30.05(b)(1), (2)(A). Effective consent includes consent by a person




                                                –5–
legally authorized to act for the owner. Id. § 1.07(19). Owner means a person who has title to

the property, possession of the property, or a greater right to possession of the property than the

actor. Id. § 1.07(35).

       There is evidence defendant was warned orally and in writing that he was not to enter or

remain in the library between the hours of 6:00 a.m. and 6:00 p.m. Monday through Friday. This

notice came from campus police officers who had a greater right to possession of the property

than defendant. After receiving the warning, defendant left, but later entered and remained

inside the library during the time period he was not permitted to enter the library.

       Defendant argues that criminal trespass only occurs where the actor refuses to leave the

property after being warned to leave. He contends he did not refuse to leave when he was first

given the warning and only returned under the mistaken belief he was there on official business.

After he returned, he asserts he did not intentionally or knowingly refuse to leave the library.

       We reject defendant’s contention that the offense can only be committed by remaining on

the property after a request to leave. The express terms of the statute make it an offense to enter

property of another without effective after receiving notice that entry is forbidden. TEX. PENAL

CODE ANN. § 30.05(a).        Furthermore, the evidence here indicates defendant returned and

remained in the library after he was notified not to return to the library during specific times on

certain days in the future. By returning to the library during the specified time period, defendant

entered and remained on the property without effective consent and with notice that his entry

was forbidden.

       Defendant also argues he did not have notice that entry was forbidden because of alleged

deficiencies of the written warning. However, there is evidence the officers told him he was not

to enter the library during the specified times, that official business had to be approved by the




                                                –6–
police chief or dean of students, and that the warning was in effect immediately. There is

evidence that defendant attempted to return to the library immediately after he was given the

warning, but McKenzie blocked his path, took out handcuffs, and told defendant he would be

arrested if he entered the library.

         Considering all the evidence (including that summarized above) in the light most

favorable to the verdict, we conclude a rational trier of fact could have found defendant guilty of

the offense of criminal trespass beyond a reasonable doubt. See Jackson, 443 U.S. at 319;

Adames, 353 S.W.3d at 860. We overrule defendant’s second issue.

         Defendant’s alternative argument is that the trial court should have instructed the jury to

consider whether he entered the library on official business. Defendant did not request this

instruction or object to its omission in the trial court. 3 It would be improper for the trial court to

single out a particular piece of evidence, such as the fact the warning exempted “approved

official business” and defendant thought he entered the library on official business, in its

instructions to the jury. See Bartlett v. State, 270 S.W.3d 147, 150 (Tex. Crim. App. 2008)

(outside statutorily recognized exceptions, trial court should avoid any allusion in jury charge to

particular facts because jury might construe this as judicial endorsement or imprimatur). We

conclude there is no error in the jury charge.

         The State brings a cross-point seeking to modify the judgment to delete the order to pay

court appointed counsel fees as costs. The judgment includes the following:



         3
           Our first duty in analyzing a jury charge issue is to decide whether error exists. Middleton v. State, 125
S.W.3d 450, 453 (Tex. Crim. App. 2003); Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). If we find
error, we apply the appropriate harm analysis depending on whether the error was preserved in the trial court. See
Jennings v. State, 302 S.W.3d 306, 311 (Tex. Crim. App. 2010) (all jury-charge errors are cognizable on appeal, but
unobjected-to error is reviewed for “egregious harm,” while objected-to error is reviewed for “some harm.”);
Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g).




                                                        –7–
       It is further ordered that the amount paid to the defendant’s appointed counsel is
       taxed against the defendant as costs in an amount determined by the Court as well
       as a one $25.00 Time Payment Fee, if applicable.

       The State concedes the record does not support a finding that defendant’s financial

circumstances materially changed after the trial court determined he was indigent. Accordingly,

the record does not support the order. See Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim.

App. 2010); Montgomery v. State, No. 05-11-00236-CR, 2012 WL 3024222 (Tex. App.—Dallas

July 25, 2012, no pet.) (not designated for publication). We sustain the State’s cross-point.

       We modify the trial court’s judgment to delete the order assessing defendant’s appointed

counsel fees as costs. We affirm the judgment as modified.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
130321F.U05




                                               –8–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

HONGOLI PAN, Appellant                                On Appeal from the County Court at Law
                                                      No. 4, Collin County, Texas
No. 05-13-00321-CR         V.                         Trial Court Cause No. 004-86330-2012.
                                                      Opinion delivered by Justice Moseley.
THE STATE OF TEXAS, Appellee                          Justices Bridges and Evans participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to delete the following sentence:

       It is further ordered that the amount paid to the defendant’s appointed counsel is
       taxed against the defendant as costs in an amount determined by the Court as well
       as a one $25.00 Time Payment Fee, if applicable.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 4th day of March, 2014.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –9–